 
 
I 
108th CONGRESS 2d Session 
H. R. 4897 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Greenwood (for himself, Mr. Pallone, Mr. Saxton, Mr. Weldon of Pennsylvania, Mr. Shays, Mr. Farr, Mr. Sanders, Mrs. Capps, Mr. George Miller of California, Mr. Case, Mr. Honda, Mr. Doggett, Mr. Grijalva, Mr. Van Hollen, Mr. Moran of Virginia, Mr. Wexler, Mr. Engel, Ms. Woolsey, Ms. Bordallo, Mr. Faleomavaega, Ms. Loretta Sanchez of California, Mr. Kucinich, and Mr. Gerlach) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To protect deep sea corals and sponges, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Deep Sea Coral Protection Act. 
2.FindingsThe Congress finds the following: 
(1)Ecosystem-based management of our marine environment has been recommended by numerous reports and advisory bodies, including the Pew Oceans Commission and the United States Commission on Ocean Policy. On the subject of corals, including deep sea corals, both commission reports recommended both the continued study and protection of coral ecosystems. 
(2)Complex seafloor habitats created by structure-forming organisms including deep sea corals and sponges are essential to numerous fish species, including commercially and recreationally targeted species, which rely on such complex habitats for spawning, food, and shelter from predation. For example, more than 1,300 species live among lophelia coral reefs in the Northeastern Atlantic Ocean. 
(3)Deep sea corals typically exhibit slow growth, extreme longevity, and highly patchy distribution predominately along continental margins, seamounts, undersea canyons, and ridges. 
(4)Living organisms, such as deep sea corals and sponges, that create complex habitat have not been adequately studied for the potential benefit to society or for the ecological importance that such organisms provide to fish species and other forms of marine life. 
(5)Some deep sea corals have a growth ring structure that provides a living record of changes in water temperature and other information that can be used to track global climate change over time. 
(6)Deep sea corals are a future source of new biomedical compounds for the pharmaceutical and biotechnical industries. 
(7)The exceptional diversity, uniqueness, and vulnerability of deep sea corals necessitates that the mapping and conservation of such species be given a high priority. 
(8)There is national and international recognition of the importance of deep sea coral habitats. The European Union, Australia, New Zealand, Canada, and Norway have prohibited the use of fishing gear that employs mobile bottom-tending fishing gear in some areas where deep sea corals exist. Further, several of the Councils have taken action to protect the fragile habitat of deep sea corals. 
(9)Deep sea coral habitats are subject to growing human pressures, particularly as a result of the rapid spread of deep sea mobile bottom-tending fisheries into new regions and new grounds, aided by the development of navigational, fish-finding, and other technologies. 
(10)The National Research Council found that 95 percent of the damage to deep sea corals is caused by bottom trawls. In the National Research Council 2002 report to the Congress on the effects of trawling and dredging on seafloor habitats, the National Research Council stated that we currently have enough information about the destruction of structured habitats caused by bottom trawling/dredging and recommend for their immediate protection through the use of no bottom trawl/dredge zones. 
3.PolicyIt is the policy of the United States to employ preventative and precautionary strategies to protect deep sea corals and sponges, including the protection of such organisms as are found in the continental margins, canyons, seamounts, and ridges of the world’s oceans, and the habitats of such organisms from damage from gear and equipment used in commercial fishing, particularly mobile bottom-tending gear. 
4.DefinitionsIn this Act: 
(1)Coral Management AreaThe term Coral Management Area means an area designated as a Coral Management Area under section 9. 
(2)Coral Study AreaThe term Coral Study Area means an area designated as a Coral Study Area under section 8. 
(3)CouncilThe term Council means any regional fishery management council established by section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852). 
(4)Deep sea coral and sponge ecosystemThe term deep sea coral and sponge ecosystem means a community of living deep sea coral or sponge species, the benthic and non-benthic species associated with them, and the living and nonliving physical and chemical components that constitute habitat for corals and sponges. 
(5)Deep sea coralsThe term deep sea corals means all species of the phylum Cnidaria in the orders Antipatharia (black corals), Scleractinia (stony corals), Gorgonacea (horny corals), Alcyonacea (soft corals), and Pennatulacea (sea pens) of the class Anthozoa, and in the order Hydrocorallina (hydrocorals) of the class Hydrozoa, that occur at a depth of 50 meters or more and do not contain symbiotic algae. 
(6)Deep sea spongeThe term deep sea sponge means any species of the phylum Porifera that occur at a depth of 50 meters or more. 
(7)Exclusive Economic ZoneThe term exclusive economic zone has the meaning given that term in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802). 
(8)Mobile bottom-tending fishing gearThe term mobile bottom-tending fishing gear means any trawl or dredge fishing gear that contacts the seafloor while in use, including pelagic fishing gear that contacts the seafloor while in use, otter trawls, and scallop dredges. 
(9)SecretaryThe term Secretary means the Secretary of Commerce. 
5.Mapping and research 
(a)Requirement for mapping and researchThe Secretary shall direct the Under Secretary of Commerce for Oceans and Atmosphere to carry out a comprehensive program to explore, research, identify, and map deep sea corals and sponges, that— 
(1)includes an annual research strategy that compares areas open to mobile bottom-tending gear with areas designated as Coral Management Areas; and 
(2)prioritizes Coral Study Areas for evaluation to determine whether— 
(A)their designation as such areas should be terminated; and 
(B)they should be designated as Coral Management Areas. 
(b)Description of mapping and researchThe comprehensive program carried out under subsection (a) shall include— 
(1)creating maps of the locations of deep sea coral and sponge ecosystems; and 
(2)conducting research related to deep sea corals and sponges and the habitats of deep sea corals and sponges, including— 
(A)the natural history of such species; 
(B)taxonomic classification of such species; 
(C)ecological role of such species; and 
(D)the benefits of such species and habitats. 
6.Data review and recommendations 
(a)Requirement for reviewAt least once every 2 calendar years, the Secretary shall appoint an advisory panel from a list of names recommended by the Chair of the National Research Council to review all available data related to deep sea corals and deep sea sponges. Such data shall include— 
(1)data related to the analysis of bycatch carried out under section 8(a); 
(2)data related to the research carried out under section 5; and 
(3)data obtained from any Federal agency under subsection (b). 
(b)Data from Federal entitiesThe head of any Federal agency that holds information related to the ocean floor, specifically including information related to the habitat of deep sea corals and deep sea sponges, shall, upon request, furnish such information to the Secretary who shall make it available to the Advisory Panel. 
(c)Recommendations 
(1)In generalNot later than 30 days after completing the annual review required by subsection (a), the advisory panel shall submit to the Secretary a recommendation that— 
(A)each area identified as a deep sea coral and sponge ecosystem in such annual review be designated as a Coral Management Area; and 
(B)any area containing a potential or actual deep sea coral and sponge ecosystem for which additional research is needed be designated as a Coral Study Area. 
(2)PublicationThe Secretary shall publish in the Federal Register a notice of availability of each recommendation submitted to the Secretary under paragraph (1). 
7.Prohibition on use of mobile bottom-tending fishing gear in Coral Study Areas and Coral Management Areas 
(a)Closure upon designationThe use of all mobile bottom-tending fishing gears is prohibited in any area designated as a Coral Study Area or a Coral Management Area. 
(b)Other measures not restrictedNothing in this Act shall restrict the ability of the Secretary of Commerce, acting on his or her own or with the advice of the appropriate Council, to promulgate stronger fishery or habitat protection measures, as authorized under other laws, within a Coral Study Area or Coral Management Area. 
(c)Savings clauseAll rules and regulations issued by the Secretary under the Magnuson-Stevens Fishery Management and Conservation Act pertaining to coral conservation, management, or protection shall continue to apply after the date of enactment of this Act until modified or rescinded by the Secretary pursuant to the requirements of this Act. 
8.Coral Study Areas 
(a)Study areas identified through fishing recordsThe Secretary shall designate as a Coral Study Area any area that is located within the exclusive economic zone for which— 
(1)records of commercial fishing trips maintained by the National Marine Fisheries Service demonstrate that the area has not been fished using mobile bottom-tending gear during the 3-year period ending prior to the enactment of this Act and for which records are available; or 
(2)there are no reliable records maintained by the National Marine Fisheries Service regarding such fishing, and that the Secretary determines is beyond the reasonable depth limits of mobile bottom-tending fishing gear currently in use. 
(b)Study areas identified through bycatch records, research, or mappingThe Secretary shall review on a continuing basis bycatch records, research, mapping, and survey data obtained from areas of the Exclusive Economic Zone open to fishing with commercial mobile bottom-tending gear to determine if these data indicate the actual or potential presence of a deep sea coral and sponge ecosystem. If the Secretary determines that the data indicate the actual or potential presence of a deep sea coral and sponge ecosystem, the Secretary shall designate the area as a Coral Study Area. The designation shall expire upon decision by the Secretary to terminate the designation pursuant to subsection (d) of this section. 
(c)Study areas recommended by the Advisory Panel 
(1)Proposed ruleNot later than 30 days after receiving a recommendation pursuant to section 6(c)(1)(B), the Secretary shall publish in the Federal Register a proposed rule to designate any recommended area as a Coral Study Area. 
(2)Comment periodThe Secretary shall accept comments on any proposed rule published under paragraph (1) for 60 days after the date of the publication of such proposed rule. 
(3)Final determinationNot later than 120 days after the publication of such proposed rule, the Secretary shall designate the area recommended under section 6(c)(1)(B) as a Coral Study Area unless the Secretary finds no rational basis for the recommendation. 
(d)Termination of study area designationThe Secretary, sua sponte or upon recommendation of the Council having advisory duties for the fisheries of the area, may determine that an area or part of an area that is designated as a Coral Study Area pursuant to subsections (a), (b), or (c) shall no longer be designated as a Coral Study Area, if the area is— 
(1)designated as a Coral Management Area pursuant to section 9; or 
(2)does not warrant designation as a Coral Management Area pursuant to the criteria in subsection 9(b) and is reopened to mobile bottom-tending fishing gears, unless the use of mobile bottom-tending fishing gear in such area is prohibited by any other provision of law. 
9.Coral Management Areas 
(a)Initial designationsEach area bounded by the following coordinates is designated as a Coral Management Area: 
(1)Alaska deep sea coral gardens 
(A)Adak Canyon 51°38´59´´ N. x 177°03´00´´ W., 51°38´59´´ N. x 177°00´00´´ W., 51°30´00´´ N. x 177°00´00´´ W., 51°30´00´´ N. x 177°03´00´´ W. 
(B)Bobrof Island 51°57´36´´ N. x 177°29´24´´ W., 51°57´36´´ N. x 177°19´48´´ W., 51°51´35´´ N. x 177°19´48´´ W., 51°51´35´´ N. x 177°29´24´´ W. 
(C)Cape Moffet 51°55´47´´ N. x 176°52´47´´ W., 51°55´47´´ N. x 176°48´36´´ W., 51°58´11´´ N. x 176°46´48´´ W., 52°00´00´´ N. x 176°46´48´´ W., 52°00´00´´ N. x 176°52´47´´ W. 
(D)Great Sitkin 52°09´35´´ N. x 176°12´36´´ W., 52°09´35´´ N. x 176°05´59´´ W., 52°06´35´´ N. x 176°05´59´´ W., 52°04´47´´ N. x 176°12´36´´ W. 
(E)Semisopochnoi Island 51°53´24´´ N. x 179°53´23´´ W., 51°53´24´´ N. x 179°46´48´´ W., 51°48´36´´ N. x 179°46´48´´ W., 51°48´36´´ N. x 179°53´23´´ W. 
(F)Ulak Island 51°22´11´´ N. x 178°58´47´´ W., 51°25´47´´ N. x 179°05´59´´ W., 51°22´11´´ N. x 179°05´59´´ W., 51°25´47´´ N. x 178°58´47´´ W. 
(2)Oceanographer canyon40°30´ N. x 68°11´ W., 40°10´ N. x 68°10´ W., and 40°10´ N. x 68°00´ W. 
(3)Lydonia canyon40°36´ N. x 67°45´ W., 40°15´ N. x 67°45´ W., and 40°15´ N. x 67°35´ W. 
(4)Oculina reefs 
(A)27°30´ N. x 80° W., 28°30´ N. x 80° W., and the 183-meter contour. 
(B)28°30´ N. x 80° W., 28°30´ N. x 80°03´ W., 28°29´ N. x 80° W., and 28°29´ N. x 80°03´ W. 
(C)28°17´ N. x 80° W., 28°16´ N. x 80° W., 28°17´ N. x 80°03´ W., and 28°16´ N. x 80°03´ W. 
(5)Lophelia/enallopsammia habitat 
(A)Northern Lophelia Banks 34°23´30´´ N. x 75°45´ W., 34°13´30´´ N. x 75°57´ W., 34°19´30´´ N. x 75°41´30´´ W., 34°9´ N. x 75°53´ W. 
(B)Southern Lophelia Banks 33°40´ N. x 76°29´ W., 33°36´ N. x 76°34´ W., 33°34´ N. x 76°23´ W., 33°29´ N. x 76°28´ W. 
(C)Stetson Area 32°8´ N. x 77°42´30´´ W., 31°42´30´´ N. x 77°42´30´´ W., 32°8´ N. x 77°17´ W., 31°42´30´´ N. x 77°17´ W. 
(D)30°53´ N. x 79°41´30´´ W., 30°48´30´´ N. x 79°32´ W., 30°16´45´´ N. x 79°18´20´´ W., 30°10´30´´ N. x 79°46´15´´ W., 30°22´ N. x 79°56´30´´ W. 
(E)29°55´ N. x 79°39´ W., 30°5´ N. x 78°40´ W., 29°8´ N. x 79°45´ W., 28°50´ N. x 79°38´ W., 28°55´ N. x 79°2´ W. 
(F)28°50´ N. x 79°38´ W., 28°9´ N. x 79°6´ W., 27°27´ N. x 79°29´50´´ W., 27°57´30´´ N. x 79°32´30´´ W., 27°57´30´´ N. x 79°45´ W., 28°7´30´´ N. x 79°45´ W., 28°7´30´´ N. x 79°40´ W. 
(G)27°19´ N. x 79°31´ W., 27° N. x 79°32´ W., 27° N. x 79°22´ W. 
(6)Bear seamount39°52´ N. x 67°30´ W., 39°58´ N. x 67°30´ W., 39°58´ N. x 67°50´ W., and 39°52´ N. x 67°50´ W. 
(b)Areas identified from research on Coral Study AreasThe Secretary shall designate as a Coral Management Area all or any part of a Coral Study Area if— 
(1)the area has been surveyed for the presence of deep sea corals and deep sea sponges; 
(2)there is a deep sea coral and sponge ecosystem present in the area; and 
(3)the Secretary determines that the use of mobile bottom-tending fishing gear in such area would cause more than minimal and temporary damage to deep sea corals or deep sea sponges located in such area. 
(c)Areas recommended by the Advisory Panel 
(1)Proposed ruleNot later than 30 days after receiving a recommendation pursuant to section 6(c)(1)(A), the Secretary shall publish in the Federal Register a proposed rule to designate any recommended area as a Coral Management Area. 
(2)Comment periodThe Secretary shall accept comments on any proposed rule published under paragraph (1) for 60 days after the date of the publication of such proposed rule. 
(3)Final determinationNot later than 120 days after the publication of such proposed rule, the Secretary shall designate the area recommended under section 6(c)(1)(A) as a Coral Management Area unless the Secretary finds no rational basis for the recommendation. 
10.Penalties and enforcement 
(a)Civil penaltiesThe civil penalties set forth in section 308 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858) shall apply to a person who is found by the Secretary, after notice and an opportunity for a hearing in accordance with section 554 of title 5, United States Code, to have violated the prohibitions in section 7. 
(b)Criminal offenses 
(1)Prohibited actsIt is unlawful for any person— 
(A)to refuse to permit any officer authorized to enforce the provisions of this Act (as provided for in subsection (d)) to board a fishing vessel subject to such person’s control for purposes of conducting any search or inspection in connection with the enforcement of this Act or any regulation issued pursuant to this Act; 
(B)to forcibly assault, resist, oppose, impede, intimidate, or interfere with any such authorized officer in the conduct of any search or inspection described in subparagraph (A); 
(C)to resist a lawful arrest for any act prohibited by this Act; 
(D)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person, knowing that such other person has committed any act prohibited by this Act; 
(E)to knowingly and willfully submit to a Council, the Secretary, or the Advisory Panel false information regarding any matter that the Council, Secretary, or Advisory Panel is considering in the course of carrying out this Act; or 
(F)to forcibly assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with any observer on a vessel under this Act, or any data collector employed by the National Marine Fisheries Service or under contract to any person to carry out responsibilities under this Act. 
(2)PunishmentA person is guilty of an offense if such person commits any act prohibited by paragraph (1). Such offense is punishable by the punishments set forth in section 309(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1859(b)). 
(c)Civil forfeituresAny fishing vessel (including its fishing gear, furniture, appurtenances, stores, and cargo) used, and fish (or the fair market value thereof) taken or retained, in any manner, in connection with or as a result of the commission of a violation of the prohibitions in section 7 (other than such a violation for which the issuance of a citation is sufficient sanction) shall be subject to the civil forfeiture provisions set out in section 310 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1860). 
(d)EnforcementThe provisions of this Act shall be enforced by the officers responsible for the enforcement of the Magnuson-Stevens Fishery Conservation and Management Act as provided for in subsection (a) of section 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861). Such officers shall have the powers and authorities to enforce this Act as are provided in such section. 
11.International protections for deep sea corals and spongesThe President is encouraged to work with appropriate foreign entities to develop the data necessary to identify areas located within international waters that would benefit from additional protection for deep sea corals and sponges. 
12.Reports 
(a)Report to Congress 
(1)Report requirementOn the date that is 3 years after the date of enactment of this Act, and every 3 years thereafter, the Secretary shall submit to the Congress a report on the activities undertaken to carry out this Act. 
(2)ContentEach report required by this subsection shall include a description of— 
(A)the activities carried out to protect and monitor deep sea corals and deep sea sponges; 
(B)any area designated as either a Coral Study Area pursuant to section 8 or a Coral Management Area pursuant to section 9; 
(C)any area the designation of which as a Coral Study Area is terminated and that is opened to mobile bottom-tending fishing pursuant to subsection 8(d); 
(D)a summary of any bycatch or other data that indicates the actual or potential presence of a deep sea coral and sponge ecosystem; and 
(E)a summary of the research strategy created pursuant to section 5. 
(b)Published report 
(1)Report requirementAt least every 2 years the Secretary shall prepare and publish a report that— 
(A)provides a description of any area that the Secretary— 
(i)has designated as a Coral Study Area under section 8; 
(ii)has designated as a Coral Management Area under section 9; or 
(iii)has determined shall no longer be designated as a Coral Study Area under section 8(c); 
(B)summarizes any bycatch data that indicated the presence of a deep sea coral and sponge ecosystem; and 
(C)summarizes the research strategy created pursuant to section 5. 
(2)NoticeThe Secretary shall publish in the Federal Register a notice of availability of each report required by this subsection. 
13.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $50,000,000 for each of fiscal years 2005 through 2009. 
 
